Citation Nr: 0201129	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  01-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than April 18, 2000, 
for the grant of service connected benefits.  


REPRESENTATION

Appellant represented by:	To Be Determined


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from September 1996 to 
April 1999.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


REMAND

A January 2002, videoconference hearing was scheduled for the 
appellant before the undersigned Member of the Board.  In a 
pre-hearing conference, a party from a service organization 
informed the undersigned that the veteran's representative of 
record, The American Legion, had left the premises, and that 
the veteran was going to execute power of attorney for a new 
representative.  It was requested by this party that the 
claims file be returned to the RO so that a proper review 
could be accomplished, and further, so that the veteran could 
be rescheduled for a videoconference hearing.  The 
undersigned has granted the veteran's motion to reschedule a 
hearing pursuant to 38 C.F.R. §§ 20.704(c), 20.1304 (2001).  

The case is, therefore, REMANDED to the RO for the following 
action:

1.  The RO should secure from the veteran 
and associate with the claims file a 
current Power of Attorney.  

2.  The RO should schedule the veteran 
for a videoconference hearing before a 
Member of the Board.  

3. Any other development deemed necessary 
by the RO should be performed.  In 
addition, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp.2001)) (VCAA) is accomplished.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




